UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEBORAH DEFFAA,

                               Plaintiff,                      ORDER

               – against –                                   20 Civ. 5466

PIVOTEL AMERICA, INC, and PIVOTEL
GROUP PTY LIMITED,


                               Defendants.


Ramos, D.J.:

       The Court is in receipt of Plaintiff’s letter motion for a conference regarding the parties’

dispute over the designation of highly confidential material. See Doc. 54.


       First, Plaintiff’s motion to file Exhibits 6–25 of its letter under seal is GRANTED. See

Doc. 53.


       Second, the record before the Court does not clearly set forth each category of Highly

Confidential documents in dispute, nor the specific basis for Defendants’ position that “the

Disclosure of such information to another Party or non-Party would create a substantial risk of

serious financial, competitive or other injury that cannot be avoided by less restrictive means.”

See Doc. 31, Protective Order, at ¶ 1.e. Defendants are therefore instructed to serve on

Plaintiff’s counsel, by no later than July 20, 2021, an index that describes with specificity each

category of documents for which Highly Confidential protection is sought, as well as the basis

for such protection.
         Third, the parties are directed to meet and confer regarding this index within one week of

service on Plaintiff to further attempt to narrow the scope of this dispute.


         Fourth, if the parties cannot resolve this dispute following additional meet and confer

efforts, Defendants are instructed to seek a pre-motion conference regarding a motion for a

protective order for any outstanding documents or categories of documents by August 6, 2021.

It will be Defendants’ burden to show that the materials merit Highly Confidential treatment.


         The Clerk of Court is respectfully directed to terminate docket numbers 53–55.


         It is SO ORDERED.



Dated:    July 14, 2021
          New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.
